           Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 1 of 13



   Jason Covault – SBN 025425
 1 Jesse R. Callahan – SBN 025393
   Michelle L. Mozdzen – SBN 028188
 2 MAY, POTENZA, BARAN & GILLESPIE, P.C.
   201 North Central Avenue, 22nd Floor
 3 Phoenix, Arizona 85004-0608
   Telephone: (602) 252-1900
 4 Facsimile:   (602) 252-1114
   E-mail: jcovault@maypotenza.com
           jcallahan@maypotenza.com
 5         mmozdzen@maypotenza.com
   Attorneys for Plaintiff,
 6 BLOOM MASTER FUND I, LLC

 7
 8                       UNITED STATES DISTRICT COURT

 9                    IN AND FOR THE DISTRICT OF ARIZONA

10
     Bloom Master Fund I, LLC, a                No. 2:21-CV-01116-DJH
11   Delaware limited liability corporation,
12                                                  NOTICE OF FILING
                                                         EXHIBITS TO
13                                Plaintiff,        PLAINTIFF'S REPLY IN
     vs.                                                 SUPPORT OF
14                                                    APPLICATION FOR
                                                         TEMPORARY
15                                                  RESTRAINING ORDER
     Capna Intellectual, Inc., a California        WITH NOTICE AND FOR A
16   corporation, and Tierra Grow                       PRELIMINARY
     Management, LLC, an Arizona limited            INJUNCTION AGAINST
     liability corporation,                          DEFENDANTS CAPNA
17                                                   INTELLECTUAL, INC.
                                                      AND TIERRA GROW
18                                Defendants.         MANAGEMENT, LLC
19
20          Plaintiff Bloom Master Fund I, LLC (“Plaintiff”) hereby files with the

21 Court, Exhibits A, B, and C to its Reply in Support of Application for Temporary

22 Restraining Order with Notice and for a Preliminary Injunction Against
   Defendants Capna Intellectual, Inc. and Tierra Grow Management, LLC filed
23
   at Dkt. 20 on July 2, 2021, as attached hereto.
24

25
26
                                        1
        Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 2 of 13




 1 Dated: July 2, 2021.
 2                              Respectfully submitted,

 3                                          MAY, POTENZA,
                                            BARAN & GILLESPIE, P.C.
 4
 5                                          /s/ Jason Covault
                                            Jason Covault
 6                                          Jesse R. Callahan
                                            Michelle L. Mozdzen
 7                                          Attorneys for Plaintiff
                                            BLOOM MASTER FUND I, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22
23

24

25
26
                                     2
         Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 3 of 13




                            CERTIFICATE OF SERVICE
 1
 2
          I HEREBY CERTIFY that on July 2, 2021, I electronically transmitted
 3
     the attached document to the Clerk’s Office using the CM/ECF System for filing
 4
     and transmittal of a Notice of Electronic Filing to the following CM/ECF
 5 registrants:

 6
     Robert A. Mandel                      David W. Williams
     ZUBER LAWLER, LLP                     DAVIS MILES MCGUIRE GARDNER
 7   2415 E. Camelback Rd., Ste. 700       PLLC
     Phoenix, AZ 85016                     40 E. Rio Salado Pkwy., Ste. 425
 8   Tel: (602) 610-1944                   Tempe, AZ 85281
     Fax: (213) 596-5621                   Tel: (480) 344-4047
 9   Email: rmandel@zuberlawler.com        Fax: (480-733-3748
     Email: tdancer@zuberlawler.com        Email: dwilliams@davismiles.com
10   Attorneys for Defendant               Attorneys for Defendant
     CAPNA INTELLECTUAL, INC.              TIERRA GROW MANAGEMENT,
11                                         LLC

12

13

14                                      /s/ Anne Finch

15

16

17

18

19
20

21

22
23

24

25
26
                                       3
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 4 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 5 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 6 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 7 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 8 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 9 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 10 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 11 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 12 of 13
Case 2:21-cv-01116-DJH Document 21 Filed 07/02/21 Page 13 of 13
